Citation Nr: 1231416	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction in the rating assigned for a post-concussional cognitive disorder from 30 percent to 0 percent from June 2006.  

2.  Propriety of the reduction in the rating assigned for left facial weakness from 10 percent to 0 percent from June 2006.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which effectuated rating reductions for service-connected post-concussional cognitive disorder and left facial weakness, effective from June 1, 2006. 

In March 2009 and June 2011, the Board remanded the case to the RO for additional development.  

As previously noted by the Board in June 2011, the issues of entitlement to increased ratings for post-concussional cognitive disorder and left facial weakness have been raised by the record but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In September 2004, the RO granted service connection for short term memory loss and left facial weakness, both claimed as organic brain syndrome, assigning a 30 percent rating and a 10 percent rating, respectively, effective September 10, 2003.  

2.  In March 2006, the RO reduced the disability ratings for the post-concussional cognitive disorder, formerly short term memory loss, from 30 percent to 0 percent effective June 1, 2006, and for the left facial weakness from 10 percent to 0 percent effective June 1, 2006.  

3.  Evidence establishing improvement in the Veteran's post-concussional cognitive disorder, to the extent of showing that a mental disorder has been formally diagnosed but without symptoms severe enough to interfere with occupational and social functioning, was not of record at the time of the March 2006 rating decision. 

4.  The RO's decision to reduce the rating for left facial weakness, from 10 percent to 0 percent, was made in compliance with applicable due process laws and regulations, and was supported by evidence establishing that there was actual improvement in the Veteran's left facial weakness at the time of the March 2006 rating decision and that the improvement will be maintained under the ordinary conditions of life.  


CONCLUSIONS OF LAW

1.  The reduction from 30 percent to 0 percent, effective June 1, 2006, for a post-concussional cognitive disorder was not warranted.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Codes 8045-9327 (2011). 

2.  The reduction from 10 percent to 0 percent, effective June 1, 2006, for left facial weakness was warranted.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045-8207 (2011). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As to the claim regarding reduction, from 30 percent to 0 percent, for a post-concussional cognitive disorder, the decision herein is favorable to the Veteran so that no further action is required to comply with the VCAA. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice by letters dated in April 2006, May 2009, and August 2009.  The notice advised the Veteran of what was required to prevail on his rating reduction claim regarding left facial weakness; what specifically VA had done and would do to assist in the claim; and what information and evidence the Veteran was expected to furnish.  The RO specifically informed the Veteran that VA would assist him in obtaining records from private and Federal government facilities such as VA, if properly identified, but that the Veteran had to provide both identifying information and a signed release for VA to obtain private records on his behalf.  The RO also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159  notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Because the VCAA notice came after the initial adjudication in March 2006 to reduce the Veteran's rating for left facial weakness, the timing of the VCAA notice did not comply with the requirement that the notice must precede the adjudication.  Nevertheless, the procedural defect has been cured without prejudice to the Veteran because he had a meaningful opportunity to participate effectively in the processing of the claim.  That is, he had the opportunity to submit additional argument and evidence ever since he was first notified of the proposed rating reduction in April 2005, such as at the time of a hearing that he subsequently canceled.  Also, the claim has been readjudicated following the content-complying notice, as evidenced by the RO's supplemental statements of the case in April 2010 and June 2012.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can be cured when VA employs proper subsequent process).  As the timing error did not affect the essential fairness of the adjudication of the claim, the presumption of prejudicial error as to the timing error in the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

It is of further note that cases involving rating reductions are governed by specific regulations, which are addressed in more detail below, and do not require additional notice outside of those regulations.  38 C.F.R. § 3.105(e) (2011); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was afforded the opportunity to testify at a personal hearing, but he canceled his hearing scheduled in December 2005 in favor of being scheduled for a VA examination to determine the severity of his service-connected disabilities.  The RO has obtained the Veteran's VA medical records.  The Veteran has not identified any additionally available evidence, such as private medical evidence, for consideration in his appeal. 

Further, VA has provided the Veteran examinations in an effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The Veteran was afforded VA examinations in July 2005, January 2006, March 2007, August 2007 (for a medical opinion only), and October 2011, specifically to evaluate the nature and severity of any left facial weakness.  It has been argued that certain examinations were conducted without the benefit of review of the claims file, and therefore the examinations are inadequate.  This contention is addressed in more detail in the discussion below.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the reductions from 30 percent to 0 percent for a post-concussional cognitive disorder (formerly short term memory loss) and from 10 percent to 0 percent for left facial weakness, both effective June 1, 2006, were improper because the medical evidence did not show improvement in the disabilities and because the VA examination findings relied upon to effectuate the reductions were inadequate.  He contends that his service-connected disabilities have not improved and that the assigned ratings of 30 percent and 10 percent for the disabilities at issue should therefore be restored.

In September 2004, the RO granted service connection for short term memory loss and left facial weakness, both claimed as organic brain syndrome, assigning a 30 percent rating and a 10 percent rating, respectively, effective September 10, 2003.  The rating decision was based on service treatment records and a VA examination report of December 2003.  In March 2006, the RO reduced the disability ratings for the post-concussional cognitive disorder (formerly short term memory loss) from 30 percent to 0 percent and for the left facial weakness from 10 percent to 0 percent.  Both reductions were effective June 1, 2006, and they were based on VA examination reports of July 2005 and January 2006.  

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2011).

In this case, the RO notified the Veteran through letters in April 2005 and August 2005, regarding rating decisions in those same months, that it was taking adverse action by reducing the disability ratings assigned for his service-connected post-concussional cognitive disorder and left facial weakness.  The Veteran was given a period of 60 days after each of those letters to submit evidence showing that the disability ratings should not be reduced.  He submitted a statement in September 2005 and requested a hearing (he canceled his hearing request upon notice that he would be scheduled for examinations to determine the severity of his disabilities).  Therefore, the record indicates that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in ratings was proper based on the evidence of record. 

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 30 percent rating for the cognitive disorder and the 10 percent rating for the left facial weakness have not been in effect for a period in excess of 5 years.  Rather, the ratings were only in effect from September 10, 2003 until the reduction was effectuated on June 1, 2006.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), however, in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c). 

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Post-Concussional Cognitive Disorder

The focus of the reduction question is on whether there was improvement in the Veteran's cognitive disorder at the time of the proposed rating decisions in April 2005 and August 2005, and the effectuating rating decision in March 2006.  Of record at the time of the reduction are VA examination reports of July 2005 and January 2006.  

The Veteran's post-concussional cognitive disorder was rated 30 percent under Diagnostic Codes 8045-9327.  For regulations in effect prior to October 23, 2008, under 38 C.F.R. § 4.124a, Diagnostic Code 8045, subjective complaints such as headaches, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304 (for dementia due to head trauma).  The 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9327, for other organic mental disorder (including personality change due to a general medical condition), a 0 percent (noncompensable) rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

After a careful review, the Board finds that the evidence does not support a reduction to a 0 percent rating effective June 1, 2006, for the Veteran's service-connected post-concussional cognitive disorder.  It is observed that the Veteran was provided with notice of 38 C.F.R. § 3.344, which governs rating reduction claims, in the April 2006 statement of the case.  Although the RO cited to § 3.344 and made findings in the currently appealed March 2006 rating decision and in the April 2006 statement of the case and subsequent supplemental statements of the case as to the lack of memory loss, which was the basis for the establishment of service connection, a review of the evidence shows no actual improvement in the Veteran's service-connected post-concussional cognitive disorder before and after June 1, 2006 to warrant a reduction to a noncompensable rating, which is assigned when a mental disorder has been formally diagnosed, but the symptoms are not severe enough to interfere with occupational and social functioning.  

Contrary to the RO's conclusions in the March 2006 rating decision, the Board finds that the competent evidence did not at that time show actual improvement in the cognitive disorder to the degree warranting a noncompensable rating.  Stated another way, the Board finds that the challenged rating reduction in this case was not supported by the evidence on file at the time of the reduction.  The competent evidence, including post-reduction evidence favorable to restoring the rating, shows instead that the Veteran's service-connected cognitive disorder had not improved to the degree that the RO determined as of June 1, 2006.  See Dofflemeyer, 2 Vet. App. at 277. 

In addressing whether improvement in a disability is shown, the comparison point generally is the last examination on which the rating at issue was assigned.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The Board's analysis in this case will focus on the three examinations prior to the March 2006 rating decision, which determined improvement had essentially been shown in the Veteran's service-connected cognitive disorder because the evidence showed the Veteran no longer had memory loss and had a normal psychiatric interview, and which reduced the 30 percent rating then in effect for the disability.  

Prior to the March 2006 rating decision, the Veteran was seen for three different VA examinations.   On a July 2005 VA neurological examination, the examiner stated that the Veteran had a normal neurological examination and that a brief psychiatric interview and examination also showed normal responses.  He concluded that from a psychiatric standpoint, the Veteran was normal.  He added that after the Veteran's in-service head injury he had earned a college degree in biochemistry, reflecting that he did not have any intellectual deficits.  

On a January 2006 VA neurological examination, the examiner noted the Veteran's report that his short-term memory loss had not changed much since his in-service accident and that it had not improved at all since the accident.  The Veteran related that he had to write everything down at home and at work or else he would forget to do tasks.  He reported that his memory loss created problems at home and was the reason he has been laid off of numerous jobs.  The diagnoses included memory loss, which has created problems with him at home and at work, and has contributed to a divorce.  

On a January 2006 VA psychiatric examination, the Veteran reported that he did not feel that his memory was as good as it used to be and that he had difficulty in accomplishing tasks.  The Veteran was administered psychological testing, to include screening for cognitive status, and it was noted that his perfect score of 30 suggested that he was generally cognitively intact.  The sole diagnosis was cognitive disorder, not otherwise specified (post-concussional disorder), and the Global Assessment of Functioning (GAF) scale score was 65, to indicate some mild symptoms or some difficulty in social or occupational functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The examiner summarized that the Veteran did not show evidence of cognitive impairment on testing, and that while the Veteran may have some very mild symptoms of post-concussional disorder, he was currently working full-time and continued to report some good relationships with his wife and acquaintances.  The most significant impact of these symptoms appeared to be on what the Veteran perceived as being passed over at a job and working at jobs that were less than his expectation, but the examiner remarked that there was no evidence to document that the Veteran had been overlooked for promotions or let go from other jobs due to difficulties staying on task or difficulties that were directly related to any symptoms of his traumatic brain injury.  The examiner concluded that overall the Veteran's occupational functioning at his current job of three years appeared to be "relatively good" and that he was able to independently complete all of his activities of daily living except for the need of assistance in managing his money.  

Notably, all examiners indicated that the claims file was not available for their review and that the reports were based on the interview and examination (although the psychiatric examiner indicated that some VA records were available).  

Considering the evidence at the time of the March 2006 rating decision, the Board finds that it does not show actual improvement in the Veteran's post-concussional cognitive disorder, or that his ability to function under the ordinary conditions of life and work were improved, to the extent of showing that a diagnosed mental disorder was without symptoms severe enough to interfere with occupational and social functioning, which is the criteria for a noncompensable rating.  See Brown, 5 Vet. App. at 420-21.  A showing that continuous medication is not required is another criterion for a noncompensable rating under the applicable Diagnostic Code 9327, and there is no evidence to show that the Veteran has required medication for his cognitive disorder.  Certainly, upon the administration of psychological testing, the Veteran appeared to perform well, to include on memory testing, and thus findings of being cognitively intact were made.  Thus, an argument could be advanced that the Veteran's cognitive status was better than or improved from the time that service connection for his disorder was established in September 2004 based on a VA examination in December 2003 noting short-term memory deficit of moderate disability.  However, in this case, the RO reduced the Veteran's cognitive disorder from 30 percent to 0 percent, and it is the Board's judgment that a 0 percent rating is not warranted based on the evidence discussed above.  While one VA examiner found the Veteran to be normal from a psychiatric standpoint, it was conceded at that time that the assessment was based on a brief interview.  Another VA examiner acknowledged in the assessment that the Veteran had memory problems that affected him at work and home.  Yet another VA examiner, while finding the Veteran to be cognitively intact, based on testing, concluded that the Veteran had some mild symptoms and assigned a GAF score of 65 to reflect his assessment.    

Moreover, it can be argued that the examinations in July 2005 and January 2006 were "less full and complete than those on which payments were authorized or continued" (see 38 C.F.R. § 3.44(a)), in light of the fact that the examiners did not have the benefit of review of the entire claims file when rendering opinions.  Thus, for the foregoing reasons, the rating reduction to 0 percent effective June 1, 2006 was not warranted.  

The post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 30 percent rating, effective June 1, 2006, for his post-concussional cognitive disorder.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence consists of VA examination reports in March 2007 and October 2011.  While on a psychological consultation in March 2007 there was no evidence of cognitive impairment shown upon neuropsychological testing, no psychiatric diagnosis given, and a GAF score of 81 (to reflect symptoms that were absent or minimal and good functioning in all areas) assigned to the Veteran, a subsequent VA examiner in October 2011 continued to diagnose the Veteran with cognitive disorder, in addition to other disorders of attention deficit disorder and generalized anxiety disorder, and assigned a GAF score of 65 (again representing mild symptoms or some difficulty in social or occupational functioning).  This examiner had the benefit of review of the entire claims file and referred to pertinent historical psychiatric records.  The diagnosis of cognitive disorder and GAF score of 65 is consistent with those furnished by the VA examiner in January 2006.  

The Board moreover acknowledges and finds credible the Veteran's lay assertions that there has been no improvement in his cognitive disorder, to include memory difficulties ever since service without abatement, despite psychological testing that demonstrated normal memory function.  The Board finds that the competent evidence supports the Veteran's assertions that his cognitive disorder has not improved to the extent that the RO has determined when reducing his rating effective June 1, 2006.  In short, there is no indication in the competent evidence that there was change in the Veteran's disorder that reflected an actual improvement in his ability to function under the ordinary conditions of life and work to the extent that his disorder was noncompensable.  The post-reduction evidence also is favorable to restoring his 30 percent rating because that evidence too lacked findings to support a reduction in the cognitive disorder to a noncompensable level according to pertinent evaluation criteria.  See Dofflemeyer, 2 Vet. App. at 277  . 

In summary, although the RO complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective June 1, 2006 for the Veteran's post-concussional cognitive disorder, the Board finds that because the evidence of record at that time did not show improvement in the disability to the extent that it was no more than noncompensable under the pertinent rating criteria at that time, and because the post-reduction evidence also shows that a reduction to 0 percent was not justified, restoration of a 30 percent rating effective June 1, 2006 for the Veteran's disorder is warranted.

Left Facial Weakness

The focus of the reduction question is on whether there was improvement in the Veteran's left facial weakness at the time of the proposed rating decisions in April 2005 and August 2005, and the effectuating rating decision in March 2006.  Of record at the time of the reduction are VA examination reports of July 2005 and January 2006.  

The Veteran's left facial weakness was rated 10 percent under Diagnostic Codes 8045-8207.  As noted previously, for regulations in effect prior to October 23, 2008, under 38 C.F.R. § 4.124a, Diagnostic Code 8045, subjective complaints such as headaches, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304 (for dementia due to head trauma).  The 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, for moderate incomplete paralysis of the seventh (facial) cranial nerve, a minimum 10 percent rating is warranted for a disability of moderate severity.  Where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

After a careful review, the Board finds that the evidence supports a reduction to a 0 percent rating effective June 1, 2006, for the Veteran's service-connected left facial weakness.  It is observed that the Veteran was provided with notice of 38 C.F.R. § 3.344, which governs rating reduction claims, in the April 2006 statement of the case.  The RO cited to § 3.344 and made findings in the currently appealed March 2006 rating decision and in the April 2006 statement of the case and subsequent supplemental statements of the case as to the lack of evidence showing left facial weakness, which was the basis for the establishment of service connection.  A review of the evidence shows actual improvement in the Veteran's service-connected left facial weakness before and after June 1, 2006 to warrant a reduction to a noncompensable rating.  

The Board is in agreement with the RO's conclusions in the March 2006 rating decision, finding that the competent evidence at that time showed actual improvement in the Veteran's left facial weakness to warrant a noncompensable rating.  Stated another way, the Board finds that the challenged rating reduction in this case was supported by the evidence on file at the time of the reduction.  The competent evidence, including post-reduction evidence, shows that the Veteran's service-connected left facial weakness demonstrated improvement to the extent that a noncompensable rating was properly assigned as of June 1, 2006.  See Dofflemeyer, 2 Vet. App. at 277. 

In addressing whether improvement in a disability is shown, the comparison point generally is the last examination on which the rating at issue was assigned.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The Board's analysis in this case will focus on the two examinations prior to the March 2006 rating decision, which determined improvement had essentially been shown in the Veteran's service-connected left facial weakness because there was no clinical evidence of the disability, and which reduced the 10 percent rating then in effect for the disability.  

Prior to the March 2006 rating decision, the Veteran was seen for two different VA neurological examinations.  The VA examiner in July 2005 stated that the Veteran's cranial nerve examination was completely normal.  The VA examiner in January 2006 related the Veteran's report that over the years his left facial weakness had gotten better and that the Veteran had never had any problems.  He denied drooling and he had no problems with closing his eyes.  On examination, all cranial nerves were normal, including his left facial nerve.  The impression was that of left facial weakness not present.  It is noted that the examiners did not have the claims file available for review.  
Considering the evidence at the time of the March 2006 rating decision, the Board finds that it demonstrates actual improvement in the Veteran's service-connected left facial weakness disability and that by his own admission he was able to function under the ordinary conditions of life and work without problems.  At the time of the initial VA examination in December 2003, upon which the RO based its decision to establish service connection for left facial weakness, there was documentation of clinical findings of slight left facial weakness with the examiner at that time concluding that the Veteran's brain syndrome was manifested by memory deficit and left facial weakness of moderate disability.  However, in connection with the current appeal, the clinical evidence at the time of the RO's rating reduction for left facial weakness clearly demonstrates that there was no left facial weakness.  Two neurological examinations conducted by different examiners concluded that the Veteran's cranial nerve examination was normal and left facial weakness was not present.  

While it can be argued that the examinations in July 2005 and January 2006 were "less full and complete than those on which payments were authorized or continued" (see 38 C.F.R. § 3.44(a)), in light of the fact that the examiners did not have the benefit of review the entire claims file when rendering opinions, the essential fact here is that there were positive findings of left facial weakness in December 2003 and there were no findings of the same in July 2005 and January 2006.  A review of the claims file, if it had been made available, would not have changed the objective findings in July 2005 and January 2006.  Thus, to render the reduction decision void ab initio, based on the sole fact that the examiners did not have the claims file to review, would be ignoring the substantive medical evidence of record demonstrating definite improvement in the Veteran's condition.  For the foregoing reasons, the rating reduction to 0 percent for the left facial weakness, effective June 1, 2006, was warranted. 

The post-reduction records, with the exception of one report that will be discussed, are consistent with the findings on the 2005 and 2006 VA examinations, and also support the determination that the RO's reduction from 10 percent to 0 percent for the Veteran's left facial weakness was proper.  After a review of the claims file, a VA examiner in August 2007 furnished an opinion, stating that the Veteran appeared to have a mild residual weakness in the left lower face but that it was so mild that the VA examiners in 2005 and 2006 were unable to detect it.  On an October 2011 VA examination, the examiner related the Veteran's report that he had not had any change in his facial condition and that he was not having any problems with facial weakness.  Following a physical examination, which showed no facial asymmetry or facial nerve weakness, the examiner's diagnosis was that of no weakness of the left facial nerve and no weakness claimed by the Veteran.  These findings are in accord with the RO's determination to reduce the left facial weakness disability from 10 percent to 0 percent based on evidence that did not show that the Veteran met the criteria of moderate incomplete paralysis of the seventh (facial) cranial nerve for a minimum 10 percent rating.  

The one post-reduction VA examination report that was at odds with all the other reports dating back to 2005 is the March 2007 VA neurological examination report.  The examiner observed a slight facial droop in the area of the right lower face, indicating that cranial nerve seven was thus not intact.  The left seventh cranial nerve was indicated to be intact.  This reversal of the side of the nerve impairment was explained by the VA examiner in August 2007, who felt that it was simply an error on the part of the March 2007 examiner.  In any case, whether the post-reduction evidence shows no clinical evidence of left facial weakness or slight/mild evidence of left facial weakness, improvement in the Veteran's service-connected disability has clearly been demonstrated, and he did not meet the criteria of nerve impairment of moderate severity for a 10 percent rating at the time of reduction, effective June 1, 2006.   

In short, there is competent evidence of change in the Veteran's left facial weakness to reflect actual improvement in his ability to function under the ordinary conditions of life and work to the extent that his disorder was noncompensable.  

In summary, the RO complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective June 1, 2006 for the Veteran's left facial weakness, and because the evidence of record at that time showed improvement in the disability to the extent that it was noncompensable under the pertinent rating criteria at that time, and because the post-reduction evidence also shows that a reduction to 0 percent was justified, restoration of a 10 percent rating effective June 1, 2006 for the Veteran's left facial weakness is not warranted. 

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for restoration of the 10 percent rating previously assigned for left facial weakness.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b).  


ORDER

The rating reduction from 30 percent to 0 percent for a positive-concussional cognitive disorder was not warranted, and a 30 percent rating is restored effective June 1, 2006; thus, the appeal is granted.

The rating reduction from 10 percent to 0 percent for left facial weakness was warranted, and a 10 percent rating is not restored; thus, the appeal is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


